             Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 1 of 8




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES                                   )
                                                )
        v.                                      ) CR 13-135 & 14-149
                                                )
CHARLES HOWARD III                              )
                                                )

                           MEMORANDUM OPINION AND ORDER

                                               Synopsis

        The Defendant has filed a Motion to Vacate Plea Agreement pursuant to 28

U.S.C. § 2241. (ECF No. 87) He seeks to vacate his conviction and sentence under §

922(g)(1) as well as his plea agreement.1 He bases his argument, in part, upon the

decision rendered in Rehaif v. United States, __ U.S. __, 139 S.Ct. 2191, 204 L.Ed.2d

594 (2019).2 The Defendant contends that his guilty plea was neither knowing nor

intelligent because, in contravention of Rehaif, the Court did not inform him of these

requirements. He also challenges the career offender enhancement to his sentence

based upon the Supreme Court’s decision in Mathis v. United States, 579 U.S. __, 136

S.Ct. 2243, 2253 (2016).

                                               Analysis




1
  The Defendant entered a guilty plea to violating 18 U.S.C. § 922(g)(1) and § 924(e) as well as to 21
U.S.C. § 841(a)(1). The Honorable Judge Maurice Cohill sentenced him to a term of imprisonment of 180
months followed by a term of supervised release. Approximately one year later, the Defendant filed a
Motion to Vacate his sentence pursuant to 28 U.S.C. § 2255. (ECF No. 53 and 61) He claimed that his
trial counsel was ineffective for various reasons, including failures to challenge the search of his home
and vehicle, and to properly deal with his guilty plea, as well as having failed to challenge the Armed
Career Criminal Act enhancements. This Court denied the Motion to Vacate and declined to issue a
certificate of appealability. (ECF No. 69)
2
  In Rehaif, the defendant was charged with violating 18 U.S.C. § 922(g). The Supreme Court held that
“the Government must prove that a defendant charged with violating § 922(g) knew both that he
possessed a firearm and that he belonged to the relevant class of persons barred from possessing a
firearm.” In re Sampson, 954 F.3d 159, 161 (3d Cir. 2020).

                                                    1
         Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 2 of 8




(A) Jurisdiction

       Although the Defendant seeks relief via a § 2241 habeas petition, typically, a

challenge to the validity of a conviction or sentence is brought pursuant to 28 U.S.C. §

2255. “The exact interplay between § 2241 and 2255 is complicated ….” Cardona v.

Bledsoe, 681 F.3d 533, 535 (3d Cir. 2012) After a conviction becomes final, “a federal

prisoner generally may challenge the legality of his conviction of sentence only through

a motion filed pursuant to § 2255.” Jackman v. Shartle, 535 Fed. Appx. 87, 88-89 (3d

Cir. 2013) (citations omitted). As previously detailed, the Defendant has already

pursued relief, unsuccessfully, under § 2255. “A second or successive [§ 2255] motion

must be certified … by a panel of the appropriate court of appeals to contain – (1) newly

discovered evidence that, if proven and viewed in light of the evidence as a whole,

would be sufficient to establish by clear and convincing evidence that no reasonable

factfinder would have found the movant guilty of the offense; or (2) a new rule of

constitutional law, made retroactive to cases on collateral review by the Supreme Court,

that was previously unavailable.” 28 U.S.C. § 2255(h). The Defendant has not taken

this route. Rather, he seeks relief under § 2241. Relief under § 2241 typically relates to

the manner in which a sentence is carried out. See Cardona, 681 F.3d at 535. (Section

2241 “confers jurisdiction to hear the petition of a federal prisoner who is challenging not

the validity but execution of his sentence.”) (citations omitted). The Defendant’s

challenge does not relate to the execution of his sentence.

       Significantly, § 2255 expressly prohibits a court from entertaining a § 2241

petition filed by a prisoner who is raising the types of claims that must be raised in a §

2255 motion unless it appears that the remedy by § 2255 motion is inadequate or



                                             2
         Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 3 of 8




ineffective to test the legality of his detention.” Horton v. Warden, FCI McKean, Crim.

No. 18-151, 2020 WL 1532289, at * 6 (W.D. Pa. March 31, 2020) (citations and

quotations omitted). Our Court of Appeals explains that:

       The “safety valve” clause of § 2255 allows a petitioner to seek a writ of habeas
       corpus under § 2241 in the “rare case” in which a § 2255 motion would be
       “inadequate or ineffective to test the legality of his detention.” 28 U.S.C. §
       2255(e); In re Dorsainvil, 119 F.3d 245, 249-50 (3d Cir. 1997). “Section 2255 is
       not inadequate or ineffective merely because the sentencing court does not grant
       relief, the one-year statute of limitations has expired, or the petitioner is unable to
       meet the stringent gatekeeping requirements of … § 2255.” Cradle v. United
       States ex rel. Miner, 290 F.3d 536, 539 (3d Cir. 2002). Rather, a § 2255 motion is
       inadequate or ineffective “only if it can be shown that some limitation of scope or
       procedure would prevent a section 2255 proceeding from affording the prisoner a
       full hearing and adjudication of his claim of wrongful detention.” United States v.
       Brooks, 230 F.3d 643, 648 (3d Cir. 2000) (quoting United States ex rel. Leguillou
       Davis, 212 F.2d 681, 684 (3d Cir. 1954) (internal quotation marks omitted). We
       have held that a § 2255 motion is inadequate or ineffective to test the legality of a
       conviction where a petitioner “is being detained for conduct that has
       subsequently been rendered non-criminal by an intervening Supreme Court
       decision,” and where the petition is otherwise barred from filing a second or
       successive § 2255 petition. In re Dorsainvil, 119 F.3d at 252.


Jackman, 535 Fed. Appx. at 89. Accordingly, where it “appears that the remedy by [a §

2255 motion] is inadequate or ineffective to test the legality of his detention,” a

defendant may utilize the “savings clause” set forth in § 2255(e). 28 U.S.C. §2255(e).

See Bruce v. Warden Lewisburg USP, 868 F.3d 170, 179 (3d Cir. 2017) (“[I]n the

unusual situation where an intervening change in statutory interpretation runs the risk

that an individual was convicted of conduct that is not a crime, and that change in the

law applies retroactively in cases on collateral review,” a defendant “may seek another

round of post-conviction review under § 2241.”) Consequently, our Court of Appeals

“permits access to § 2241 when two conditions are satisfied: First, a prisoner must

assert a claim of actual innocence on the theory that he is being detained for conduct



                                              3
          Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 4 of 8




that has subsequently been rendered non-criminal by an intervening Supreme Court

decision and our own precedent construing an intervening Supreme Court decision – in

other words, when there is a change in statutory caselaw that applies retroactively in

cases on collateral review …. And second, the prisoner must be otherwise barred from

challenging the legality of the conviction under § 2255.” Bruce v. Warden Lewisburg

USP, 868 F.3d 170 (3d Cir. 2017) (internal quotation marks and citations omitted).

        After careful consideration, I find that the Defendant can avail himself of the

“safety valve.” Our Court of Appeals determined that “[t]he latter half of [the Rehaif]

holding – that the government must prove that the defendant knew of his status a

person prohibited from having a gun – announced a newly found element of the crime.”

United States v. Nasir, 982 F.3d 144, 160 (3d Cir. 2020). Additionally, the Defendant

satisfies the second requirement – he is otherwise barred from challenging the legality

of the conviction under § 2255. He had no opportunity to raise his challenge in his initial

§ 2255 motion because Rehaif was decided after that motion was resolved. Further,

because Rehaif addressed an issue of statutory interpretation, a successive § 2255

motion would be improvident. See Boatwright v. Warden Fairton FCI, 742 Fed. Appx.

701, 702-703 (3d Cir. 2018) (successive § 2255 motions based on new law must be

based on new rules of constitutional law”). Consequently, I will permit the Defendant to

proceed on his § 2241 petition and turn to a consideration of the merits. See Guerrero v.

Quay, Crim. No. 20-39, 2020 WL 1330667, at * 3 (M.D. Pa. March 23, 2020); Oscar v.

Warden, USP- Allenwood, Crim. No. 2020 WL 2193447, at * 2 (M.D. Pa. May 6, 2020).3

(B) Merits


3
 The Court will not, however, consider the Defendant’s argument with respect to his claim under Mathis,
136 S.Ct. 2243 (2016). He has not established that such a claim is appropriate under § 2241.

                                                   4
         Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 5 of 8




       Claims of actual innocence under “§ 2241 are to be initially tested against the

more relaxed (but still stringent) actual innocence gateway standard.” Bruce, 868 F.3d

at 184. “To succeed under that standard, a petitioner ‘must demonstrate that, in light of

all the evidence, it is more likely than not that no reasonable juror would have convicted

him.’” Id., quoting, Bousley v. United States, 523 U.S. 614, 623 (1998). “Actual

innocence” means “factual innocence” rather than mere legal insufficiency. Id. In

assessing actual innocence, a court is not bound by the rules of admissibility governing

trials, but “must instead make its own determination in light of all the evidence, including

that alleged to have been illegally admitted (but with due regard to any unreliability of it)

and evidence tenably claimed to have been wrongly excluded or to have become

available only after the trial.” Id. (citations and quotation marks omitted). As our Court of

Appeals explains, “[w]ith this broader array of evidence in view, the district court does

not exercise its independent judgment as to whether reasonable doubt exists; rather,

the actual innocence standard requires the district court to make a probabilistic

determination about what reasonable, properly instructed jurors would do.” Id. (citations

and quotation marks omitted).

       According to Rehaif, to secure a conviction under 18 U.S.C. § 922, the

Government must establish that a defendant both “knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing a

firearm.” Rehaif, 139 S.Ct. at 2200. That is, the Government “must prove that the

defendant knew, at the time he possessed the firearm, that he had one of the statuses

described in Section 922(g), such as a prior felony conviction.” Oscar, 2020 WL

2193447, at * 3, citing, Rehaif, 139 S.Ct. at 2200. See also, Moore v. United States,



                                              5
          Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 6 of 8




Crim. No. 19-19107, 2020 WL 6042254, at * 5 (D. N.J. Oct. 13, 2020) (“the Government

must prove that the defendant knew that he or she had a prior conviction that was

punishable by at least one year’s imprisonment.”) However, Rehaif “did not graft onto §

922(g) an ignorance-of-the-law defense by which every defendant could escape

conviction if he was unaware of this provision of the United States Code.” Id., quoting,

United States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019). “The Supreme Court did not

consider this obligation to be ‘burdensome’ and allows that such knowledge ‘can be

inferred from circumstantial evidence.’” Moore, 2020 WL 6042254, at * 5, quoting,

Rehaif, 139 S.Ct. at 2198. Further, a court may “scan the entire record for facts

supporting” the conviction. See United States v. Ortiz, 927 F.3d 868, 872-73 (5th Cir.

2019).

         Having reviewed the Dockets at both 13-135 and 14-149, I find that the

Defendant has not demonstrated that, “in light of all the evidence, it is more likely than

not that no reasonable juror would have convicted him.” Bousley, 523 U.S. at 623. The

Government must prove that the Defendant knew that he had a prior conviction which

was punishable by at least one year’s imprisonment. There can be no doubt that the

Defendant knew he was a felon. In entering a plea of guilty at both Dockets, the

Defendant stipulated to being a felon. (Docket No. 13-135 ECF No. 35; Docket No. 14-

149, Docket No. 4) The Defendant’s stipulation “renders him ineligible for habeas relief

under § 2241.” Guerrero, 2020 WL 1330667, at * 4 (rejecting a § 2241 petition for relief

under Rehaif where the petitioner had stipulated at trial to a prior felony conviction),

citing, United States v. Denson, 774 Fed. Appx. 184, 185 (5th Cir. 2019) (finding that a

defendant who plead guilty to violating §922(g) was not entitled to relief under Rehaif



                                              6
         Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 7 of 8




because he stipulated to being a felon); Alexander v. Entzel, No. 1:19-cv-1301, 2020

WL 1068060, at * 2-3 (C.D. Ill. Mar. 5, 2020) (denying Rehaif claim raised in §2241

petition because petitioner had stipulated at trial that he was a felon and, therefore, the

prosecution showed that petitioner had that knowledge); and Maxie v. Warden, No.

6:19-cv-300-JMH, 2020 WL 86207, at * 1-3 (E.D. Ky. Jan 7, 2020) (concluding same).

Moreover, he had been convicted of four felony offenses in Pennsylvania state court, all

of which were crimes punishable by terms of imprisonment of more than one year.

(Docket No. 13-135 ECF No. 1; Docket No. 14-149, ECF No. 1) Further, he has

received an actual combined sentence on those charges of more than 5 years’

imprisonment. See Burks v. United States, No. 19-cv-16331, 2020 WL 6144730, at *4

(D. N.J. Oct. 20, 2020) (denying relief under § 2255 based upon Rehaif where the

petitioner had two prior multi-year sentences); Moore v. United States, No. 19-cv-

191072020 WL 6042254, at * 6 (D. N.J. Oct. 13, 2020) (denying 2255 relief under

Rehaif where the defendant had previously served more than four and a half years’

imprisonment for convictions in state court). And the Defendant did not dispute the

accuracy of the presentence report’s description of his criminal history. (Docket No. 13-

135, ECF No. 41; Docket No. 14-149, ECF No. 12). See United States v. Johnson, 979

F.3d 632, 639 (9th Cir. 2020).

       In light of these findings, the Defendant is not entitled to relief under Rehaif and

his § 2241 petition will be denied.




                                             7
        Case 2:13-cr-00135-DWA Document 95 Filed 06/11/21 Page 8 of 8




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
             Plaintiff,                       )   13-135 &14-149
                                              )
       vs.                                    )
                                              )
CHARLES HOWARD III,                           )
                                              )
             Defendant.                       )

AMBROSE, United States Senior District Judge


                                ORDER OF COURT


      AND now, this 11th day of June, 2021, upon consideration of the Defendant’s

Motion to Vacate (Docket No. 13-135, ECF No. 87), said Motion is denied.




                                       BY THE COURT:




                                       Donetta W. Ambrose
                                       United States Senior District Judge




                                          8
